Citation Nr: 1431108	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  06-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions promulgated in January 2005 and September 2009 by the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California.  Specifically, the sarcoidosis and psychiatric disorder claims were addressed by the January 2005 rating action, while the hearing loss and tinnitus claims were addressed in the September 2009 rating action.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in September 2007.  A transcript of that hearing is of record. 

In November 2007, the Board denied the issue of entitlement to service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a December 2008 Order, the Court, pursuant to a November 2008 joint motion to remand (JMR), vacated the Board's denial of service connection for PTSD and remanded the matter for further consideration.  

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has construed the Veteran's original PTSD claim as one of service connection for an acquired psychiatric disorder, however diagnosed.

Also in the November 2007 decision, the Board noted that Agent Orange claims, such as those issues pertaining to the Veteran's appellate claims of service connection for diabetes, sarcoidosis, kidney, and hypertension were being stayed, pursuant to a September 2006 directive from the Secretary of Veterans Affairs, pending outcome of VA's appeal of the Court's decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168  (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  As the United States Court of Appeals for the Federal Circuit (Federal Circuit) rendered a decision in that case subsequent to the Board's November 2007 decision, the stay on such appeals was lifted when the appeal was readjudicated by the Board in September 2009. 

In September 2009, the Board, in pertinent part, remanded the current appellate claims for further development to include VA examinations that were accomplished in February 2012.  All other development directed by the Board's remand regarding the Veteran's sarcoidosis and psychiatric disorder claims appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Also in September 2009, the Board effectuated the Veteran's withdrawal of his appeal on the issue of service connection for a prostrate disorder.  In addition, the Board, in pertinent part, remanded claims of service connection for diabetes mellitus type II, a kidney disorder, and hypertension, for further development.  Service connection was subsequently established for diabetes mellitus, type II, with hypertension and erectile dysfunction; and diabetic nephropathy (i.e., a kidney disorder) by a December 2012 rating decision.  Nothing in the record available for the Board's review, to include the Virtual VA/VBMS system, reflects the Veteran has expressed disagreement with either the initial ratings assigned for these disabilities or the effective dates thereof.  Therefore, these claims have been resolved and are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the hearing loss and tinnitus claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes that the Veteran submitted claims in November 2013 indicating he was seeking service connection for bilateral upper and lower peripheral neuropathy, as well as sleep apnea as secondary to his acquired psychiatric disorder.  Nothing in the record available for the Board's review, to include the Virtual VA/VBMS system, reflects these claims have been formally adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The record reflects it is at least as likely as not that the Veteran's sarcoidosis was present to a compensable degree within his first post-service year.

2.  The preponderance of the competent medical evidence reflects the Veteran's current acquired psychiatric disorder is most appropriately diagnosed as major depressive disorder and not PTSD.

3.  The record reflects it is at least as likely as not that the Veteran's major depressive disorder was incurred as a result of his active military service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for sarcoidosis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for a grant of service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, however, the Board finds that service connection is warranted for both sarcoidosis and an acquired psychiatric disorder.  As this represents a complete grant of the benefits sought with respect to these appellate claims, no further discussion of VA's duties to notify and assist are necessary in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board acknowledges that the Veteran's service treatment records are not on file, efforts to obtain these records through official sources have been unsuccessful, and formal findings on the unavailability of these records were made in November 2004 and September 2009.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

Sarcoidosis

With respect to the sarcoidosis claim, the Board notes that various medical records, to include a February 2012 VA respiratory examination, reflect the Veteran has reported this disability originated in 1968.  At the VA examination he stated that eight (8) months after discharge he began to have episodes of pain with breathing and shortness of breath, at which time he was admitted to the LA County USC medical center and diagnosed with sarcoidosis.  In a concurrent VA diabetes examination report conducted by the same examiner it was stated, in pertinent part, that the Veteran was diagnosed with sarcoidosis after he was discharged from service but well within a year post discharge making sarcoidosis a compensable illness.

The Board observes that sarcoidosis is one of the conditions entitled to a grant of service connection on a presumptive basis if present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Granted, efforts to obtain the purported treatment records from the LA County USC medical center were unsuccessful, and this facility responded in 2002 that it did not have these records.  Further, the February 2012 VA examiner's opinion was rejected below because it was found to be based only on the Veteran's reported history.

The Board notes, however, that while the Veteran, as a lay person, is not qualified to provide a competent medical diagnosis of sarcoidosis, he is competent to describe his visible respiratory symptoms from that period.  Further, such lay evidence can support a later diagnosis and opinion by a medical professional.  See Davidson, supra; Jandreau; supra.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Moreover, the February 2012 VA examiner was familiar with the Veteran's documented medical history from review of his VA claims folder, and the opinion expressed clearly reflects the examiner felt the Veteran's reported and documented history was consistent with sarcoidosis being present to a compensable degree within the first post-service year.

The Board further notes that the law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

Resolving all reasonable doubt in favor of the Veteran, the record reflects it is at least as likely as not that the Veteran's sarcoidosis was present to a compensable degree within his first post-service year.  Therefore, service connection is warranted for this disability pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).

Acquired Psychiatric Disorder

In regard to the claim of service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that in addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Under 38 C.F.R. § 3.304(f)(3) , if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the veteran's service; and the veteran's symptoms are related to the claimed stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In the present case, available service personnel records indicate that the Veteran served approximately three-and-a-half years of foreign and/or sea service and that, during such time, he served aboard multiple ships, including the USS Tolovana and the USS Oxford.  His military occupational specialty was characterized, by analogy to it related civilian occupation, as a sales clerk.  The Veteran has maintained that, while serving aboard the U.S.S. Oxford (a communications spy ship) and the USS Tolovana (a refueler), he worked in the ships' service department and, as such, handled supplies for the ships' stores, laundry rooms, and barber shops.  According to the Veteran's hearing testimony, his duties sometimes involved escorting personnel or transporting supplies and mail to DaNang in the Republic of Vietnam.  He maintains that, during this time, he was exposed to enemy fire and was fearful for his life.  See Transcript, pp. 3-6, 12.  See also Notice of Disagreement (NOD) received at the RO in February 2005.  He provided similar contentions at the February 2012 VA psychiatric examination, to include that he was frightened for his life frequently; that he witnessed body bags in DaNang; that he heard and witnessed gunfire from the shore; and that he was in fear that his ship would be boarded by the enemy while their ship was close to shore.

In view of the foregoing, the Board finds that the Veteran's contentions do appear to constitute "fear of hostile military or terrorist activity" as defined by the revised provisions of 38 C.F.R. § 3.304(f)(3).

Regarding whether the Veteran currently has an acquired psychiatric disorder due to these purported in-service events, the Board notes that the provisions of 38 C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Inasmuch as the proper diagnosis for an acquired psychiatric disorder involves complex medical issues, to include the evaluation of oftentimes multiple psychiatric symptoms, the Board finds that competent medical evidence is required to diagnosis such a disability and to determine the etiology thereof.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In this case, the preponderance of the competent medical evidence reflects the Veteran's current acquired psychiatric disorder is most appropriately diagnosed as major depressive disorder and not PTSD that conforms to DSM-IV guidelines.  For example, VA and private psychiatric treatment notes dated in 2004 merely reflect care for PTSD symptoms.  A March 2004 clinical record indicated that future sessions were needed to rule out PTSD.  Moreover, the Board's September 2009 remand explicitly directed that the respective VA examination determine whether the Veteran meets the diagnostic criteria for PTSD, and the February 2012 VA psychiatric examiner diagnosed recurrent major depressive disorder and not PTSD.

The Board notes, however, that the February 2012 VA examiner did opine that if the events the Veteran reported that he experienced in the military (and reported in his various applications for his claim) are verified, then it was the examiner's opinion that the current diagnosis of major depressive disorder "is as likely as not" related to his experiences during military service.  

Although the provisions of 38 C.F.R. § 3.304(f)(3) regarding "fear of hostile military or terrorist activity" are only explicitly related to diagnoses of PTSD, the Board cannot ignore the competent medical evidence indicating that a different diagnosis was etiologically linked to these same purported experiences.  The Board also notes that other evidence of record, to include deck logs from the USS Oxford, confirm that the Veteran served aboard this vessel from 1963 to 1965; and indicates that, on at least one occasion, the vessel was anchored in DaNang Harbor; and that the vessel was also anchored several times, briefly, off the west coast of Phu Quoc Island, Republic of Vietnam.  The Board also notes that in the December 2012 rating decision granting service connection for diabetes mellitus and other conditions, the Veteran's in-service exposure to herbicides was conceded.  Such a concession would require a finding that he actually went ashore to the landmass of Vietnam.  In view of the foregoing, and application of the benefit of the doubt rule, the Board finds that the Veteran's account of what occurred during service regarding his psychiatric disorder claim does appear consistent with the evidence of record to include event(s) VA has already accepted as true.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the record reflects it is at least as likely as not that his major depressive disorder was incurred as a result of his active military service.  Therefore, service connection is also warranted for this disability.


ORDER

Service connection for sarcoidosis is granted.

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is granted.


REMAND

As noted in the Introduction, the Veteran's claims of service connection for hearing loss and tinnitus were denied by a September 2009 rating decision.  A NOD as to that decision was received in October 2009, a Statement of the Case (SOC) was promulgated in July 2010, and a Substantive Appeal was received from the Veteran's then attorney in August 2010.

The Board notes, however, that the record available for its review, to include the Virtual VA/VBMS system does not reflect any development has been conducted on these claims since the July 2010 SOC.  The Board also notes that these claims were denied below, in essence, because of no current disability.  For example, it was noted that the evidence of record showed the Veteran's hearing was within normal limits, and that VA treatment records dated in October 2004 denied showed that subjective tinnitus was denied.  Although additional medical records have been added to the claims file since that decision, it is not clear whether this reflects all treatment the Veteran may have received for these purported disabilities.  Given the fact it has been almost 4 years since this case was last adjudicated below, it is possible that there may now be competent medical evidence showing a current hearing loss disability and/or tinnitus.  Therefore, a remand is required to clarify whether there is any such evidence, and, if so, to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses of all medical care providers who have treated the Veteran for his claimed hearing loss and tinnitus since November 2008.  The Veteran should be provided an appropriate amount of time to this request.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hearing loss and/or tinnitus symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the July 2010 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


